Case 18-12996-SDM   Doc 23    Filed 10/09/18 Entered 10/09/18 13:42:20   Desc Main
                             Document      Page 1 of 8
Case 18-12996-SDM   Doc 23    Filed 10/09/18 Entered 10/09/18 13:42:20   Desc Main
                             Document      Page 2 of 8
Case 18-12996-SDM   Doc 23    Filed 10/09/18 Entered 10/09/18 13:42:20   Desc Main
                             Document      Page 3 of 8
Case 18-12996-SDM   Doc 23    Filed 10/09/18 Entered 10/09/18 13:42:20   Desc Main
                             Document      Page 4 of 8
Case 18-12996-SDM   Doc 23    Filed 10/09/18 Entered 10/09/18 13:42:20   Desc Main
                             Document      Page 5 of 8
Case 18-12996-SDM   Doc 23    Filed 10/09/18 Entered 10/09/18 13:42:20   Desc Main
                             Document      Page 6 of 8
Case 18-12996-SDM   Doc 23    Filed 10/09/18 Entered 10/09/18 13:42:20   Desc Main
                             Document      Page 7 of 8
Case 18-12996-SDM   Doc 23    Filed 10/09/18 Entered 10/09/18 13:42:20   Desc Main
                             Document      Page 8 of 8
